Cite as 2016 Ark. 16


                  SUPREME COURT OF ARKANSAS.
                                       No.   CR-15-635


                                                Opinion Delivered January   21, 2016
JACKIE L. WILLIAMS
                               APPELLANT
                                                APPEAL FROM THE PULASKI
V.                                              COUNTY CIRCUIT COURT
                                                [NO: 60CR-95-2566]
STATE OF ARKANSAS
                                APPELLEE HONORABLE HERBERT T.
                                         WRIGHT, JR., JUDGE

                                                AFFIRMED.

                                      PER CURIAM


        In 1995, appellant Jackie L. Williams was charged with three counts of rape in case

no. 60CR-95-2566 in the Pulaski County Circuit Court. The counts were severed for

trial. Williams was found guilty by a jury in count three and sentenced as a habitual offender

to life imprisonment. We affirmed. Williams v. State, 331 Ark. 263, 962 S.W.2d 329 (1998).

Williams was found guilty by a jury in count two and sentenced as a habitual offender to

twenty-five years’ imprisonment. The Arkansas Court of Appeals affirmed. Williams v.

State, CR-96-725 (Ark. App. Apr. 2, 1997) (unpublished) (original docket no. CACR 96-

725).    On count one, Williams was found guilty by a jury and sentenced to life

imprisonment as a habitual offender. We affirmed. Williams v. State, CR-98-1027 (Ark.

Jan. 20, 2000) (unpublished per curiam). The sentences for the three offenses were ordered

to be served consecutively.
                                     Cite as 2016 Ark. 16

       On April 6, 2015, Williams filed in the trial court a pro se petition to correct an

illegal sentence pursuant to Arkansas Code Annotated section 16-90-111 (Repl. 2006). The

petition was denied, and Williams brings this appeal.

       There is a provision in section 16-90-111 that allows the trial court to correct an

illegal sentence at any time because a claim that a sentence is illegal presents an issue of

subject-matter jurisdiction. See Walden v. State, 2014 Ark. 193, 433 S.W.3d 864. While

the time limitations on filing a petition under section 16-90-111(a)(b)(1) on the grounds

that the sentence was imposed in an illegal manner were superseded by Arkansas Rule of

Criminal Procedure 37.2(c) (2015), the portion of section 16-90-111 that provides a means

to challenge a sentence at any time on the ground that the sentence is illegal on its face

remains in effect. Halfacre v. State, 2015 Ark. 105, 460 S.W.3d 282 (per curiam). For that

reason, the trial court had authority to grant relief under the statute if the sentences imposed

on Williams were indeed illegal. Id.; see also Hill v. State, 2013 Ark. 291 (per curiam).

       As grounds for his contention that the sentences imposed on him were illegal,

Williams argued that the amended felony information in his case was unconstitutional. He

contended that (1) the information was irregular and that it violated the constitutional

provisions against double jeopardy because the information encompassed three separate

offenses, and he was tried three times for the same offenses; (2) the State violated Brady v.

Maryland, 373 U.S. 83 (1963), by not disclosing all exculpatory evidence to the defense; (3)

he was entitled to indictment by grand jury under Rule 7 of the Federal Rules of Criminal

Procedure and Arkansas and federal law. Williams did not allege that the sentences imposed

were outside the statutory range for the offenses as set by statute.

                                                2
                                     Cite as 2016 Ark. 16

       A sentence is illegal on its face when it exceeds the statutory maximum for the offense

for which the defendant was convicted. Bell v. State, 2015 Ark. 370, at 3 (per curiam); see

also Halfacre, 2015 Ark. 105, 460 S.W.3d 282. Here, Williams did not contend that the

sentences imposed on him exceeded the statutory maximum. Williams was convicted of

three Class Y felonies. Ark. Code Ann. § 5-14-103(b) (Supp. 1993). Under the provisions

of Arkansas Code Annotated section 5-4-401(a)(1) (1987), in effect when Williams was

convicted, a term of ten to forty years or life could be imposed for a Class Y felony.

Accordingly, the life sentences and the twenty-five-year sentence imposed on Williams

were within the range allowed by statute and were not facially illegal. Ehler v. State, 2015
Ark. 107, at 2 (per curiam) (When the sentences imposed on the petitioner were within the

statutory range for the offense, the sentence was legal on its face and not subject to challenge

under section 16-90-111.).

       Constitutional violations such as those raised by Williams challenging the judgments

on grounds of double jeopardy and a Brady violation, which did not implicate the facial

validity of the judgment, did not render the sentences imposed illegal.1 See Redus v. State,

2013 Ark. 9 (per curiam). The claims advanced by Williams in his petition did not allege



        1
         Williams’s claim of a defective charging instrument has been specifically rejected
by this court. Section 1 of amendment 21 to the Arkansas Constitution provides that “all
offenses heretofore required to be prosecuted by indictment may be prosecuted either by
indictment by a grand jury or information filed by the Prosecuting Attorney.” Smith v.
State, 2012 Ark. 311, at 2 (per curiam). States are not required to charge by indictment
but may charge by information. Hurtado v. California, 110 U.S. 516 (1884). This court has
addressed this issue on a number of occasions and has refused to extend the right to grand
jury indictment to proceedings in this state. Taylor v. State, 303 Ark. 586, 593, 799 S.W.2d
519, 523 (1990); Hamm v. State, 296 Ark. 385, 757 S.W.2d 932 (1988).

                                                3
                                     Cite as 2016 Ark. 16

an illegal sentence of the type that is jurisdictional in nature; rather, the grounds for relief

were of the type that should have been raised at trial, on appeal, or, to the extent that the

claims were intended as allegations of ineffective assistance of counsel, in a timely-filed

petition for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1

(2015). Stanley v. State, 2013 Ark. 483 (per curiam). Assertions of constitutional error are

not cognizable under section 16-90-111. Id.

       A trial court’s decision to deny relief under section 16-90-111 will not be overturned

unless that decision is clearly erroneous. Gilliland v. State, 2014 Ark. 149. The trial court’s

decision in this case was not clearly erroneous inasmuch as Williams did not meet his burden

of demonstrating in his petition that the sentence was illegal.

       Affirmed.

       Jackie L. Williams, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                                4